By the Court,

Cole, J.
We think the order of the circuit court, awarding a peremptory mandamus against the appellants must be affirmed. The charter of the city of Beaver Dani in effect requires that the city council shall raise by taxation, in addition to the amount of school moneys appropriated or provided by law for common schools in said city, such sums as may be determined and certified1 by the board of education to be necessary and proper for the educational purposes therein designated. See section 9, chap. 2 city charter. The charter vests in the board of education the power of determining, within its limitations, the sums, in their opinion, necessary to be raised under this section. ; In the present case the board, keeping themselves within the limitations of the charter, determined and certified what sums were required for the purposes therein mentioned, and the common council should have provided to raise these various amounts of taxation. The common council could not revise the action of the board, or refuse to carry out their ¿recommendations, so long as the board kept within the provisions of the charter. It is contended that when the board determine and certify to the city council the sums in their opinion necessary to be raised under the ninth section of chapter two, that the charter also requires that they shall specify the sums demanded for each of the purposes therein mentioned, “ with the reason therefor,” and that unless their reasons are given, the council may disregard the action of the board, or refuse to carry out their recommendations. The board did state specifically the amount necessary to be raised for teachers wages, for rent of *68school rooms, for fuel, for insurance, and for contingent expenses for the current school year, and this, we think, was sufficient.
The printed case shows that this action was commenced by an order granted by the county judge for Dodge county, requiring the appellants to show cause why a peremptory mandamus should not be issued by the circuit court. The application was heard by the circuit court on the original affidavit made by the relator as clerk of the board of education, and the facts stated in the affidavit clearly show that the relief sought should be granted by the court. The objection that the application should have been made by the board of education, and not by the clerk alone, appears to be taken now for the first time in this court, and ought not to prevail.
The order of the circuit court granting a peremptory writ of mandamus, must therefore be affirmed.